Mr. JUSTÍ0B Freeman delivered the opinion of the court. The propriety of this appeal is more than questionable. The bill was filed to foreclose a trust deed, securing a noto for $5,000. After the bill was filed, a payment of $3,000 was made, and the bill dismissed as to part of the property without prejudice to complainant’s right to prosecute the bill and foreclose as to the remainder, which was done. The answer filed by the defendant itself sets up the payment of the $3,000 since the filing of the bill. It is claimed that the decree does not support the allegations of the bill, because it finds the balance of the note, principal and interest, due, instead of the original sum claimed in the bill, and makes it a lien upon the remainder of the property, and that thus there is a fatal variance. The decree is affirmed.